Citation Nr: 0005184	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-08 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
allergic rhinitis.

6.  Entitlement to an increased rating for dislocated right 
patella with repair of torn quadriceps, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

8.  Entitlement to assignment of a separate evaluation for a 
right quadriceps disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997 and January 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current back disorder, headaches, 
tinnitus, and/or chronic obstructive pulmonary disease 
(COPD), and an incident of the veteran's active military 
service.

2.  In an unappealed February 1992 rating decision, service 
connection was denied for allergic rhinitis.

3.  The evidence associated with the claims file subsequent 
to the February 1992 RO decision is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for allergic rhinitis. 

4.  The veteran's dislocated right patella with repair of 
torn quadriceps is currently productive of no more than 
moderate symptoms, as manifested by instability and 
complaints of pain.

5.  The veteran's hemorrhoids are currently productive of no 
more than external tags.

6.  A quadriceps disorder is contemplated in the disability 
rating assigned for the veteran's service-connected 
dislocated right patella with repair of torn quadriceps.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
back disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for 
headaches is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for entitlement to service connection for 
chronic obstructive pulmonary disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

5.  The February 1992 RO decision, which denied service 
connection for allergic rhinitis, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

6.  Evidence associated with the veteran's claims file 
subsequent to the February 1992 RO decision is not new and 
material, and the veteran's claim for service connection for 
allergic rhinitis is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

7.  The schedular criteria for a 20 percent rating for 
dislocated right patella with repair of torn quadriceps have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, 4.71a, Diagnostic Code 5257 (1999).

8.  The schedular criteria for a higher (compensable) rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 4.71a, Diagnostic Code 7336 
(1999).

9.  There is no legal basis for assigning a separate 
disability rating for a right quadriceps disorder.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In the present case, the veteran is claiming service 
connection for a back disorder, headaches, tinnitus, and 
chronic obstructive pulmonary disease (COPD).  The Board has 
thoroughly reviewed the evidence of record, and for the 
following reasons and bases finds that the veteran's claims 
must be denied as not well-grounded.

The veteran's service medical records reveal that in June 
1987, he was seen with complaints of low back pain for three 
months, after lifting heavy objects.  The impression was 
mechanical low back pain, and there was full range of motion.  
The service medical records are otherwise negative for any 
evidence of a back disorder, and there is no evidence of 
complaints or treatment for headaches, tinnitus, or COPD.  

Following service separation, in January 1992 the veteran 
underwent a VA examination.  That examination report is 
negative for any complaints or diagnosis of a low back 
disorder, headaches, tinnitus, or COPD.  

Private medical records from the Clarkson Hospital reveal in 
January 1995, the veteran reported that while he was at work 
performing his normal duties as an installer for an 
automotive company, he noticed low back pains increasing 
through the day.  A CAT scan revealed a small central and 
right posterior lateral protrusion of the disc at L5/S1.  
Otherwise, the lumbar spine was unremarkable.  The veteran 
filed a worker's compensation claim for that injury.  

In an October 1997 VA examination report, the veteran was 
diagnosed with "chronic low back pain, probably secondary to 
recurrent musculoligamentous strain," and early degenerative 
disc disease L5-S1, per x-ray.  The veteran reported a 
history of injuring his low back during military service, 
while lifting some heavy weight.  He indicated that ever 
since that time, he has experienced intermittent low back 
pain on the right side, which goes down his right leg.  

In an October 1997 VA examination report, the diagnosis is 
negative for any current active pulmonary disease.  The 
examiner noted that the veteran is a cigarette smoker, and he 
had a cough secondary to chronic rhinitis and post-nasal drip 
with probably additional contribution from his cigarette 
smoking.  

In an October 1997 VA audio examination, the veteran was 
diagnosed as having complaints of tinnitus.  It was noted 
that the veteran reported tinnitus for an indefinite period 
of time.  The veteran indicated that he had been around much 
artillery fire in service.

In a November 1997 VA examination, the veteran was diagnosed 
with typical headache, musculoskeletal in nature, and rare 
headaches, which were described as common migraines.  The 
veteran reported that his headaches began in 1990.

There is no other medical evidence of record regarding a back 
disorder, headaches, tinnitus, and COPD.  Based on the 
foregoing evidence, the Board finds that the veteran's claims 
must be denied as not well-grounded.  In regard to the claim 
for service connection for a back disorder, the Board does 
not dispute that the veteran has presented adequate medical 
evidence of a current back disorder, diagnosed most recently 
as "chronic low back pain, probably secondary to recurrent 
musculoligamentous strain," and early degenerative disc 
disease L5-S1, per x-ray.  However, the missing element in 
this appeal is medical evidence of a nexus, or link, between 
a current back disorder and an incident of the veteran's 
military service.  See Epps, 126 F.3d at 1468.  Moreover, 
while the Board acknowledges the veteran's in-service 
complaints of low back pain, he was not diagnosed with a 
chronic back disorder during service.  See Savage, 10 Vet. 
App. at 498.  Additionally, although the veteran reports 
experiencing back pain since service, he still needs to 
present medical evidence of a nexus between any current back 
impairment and his asserted symptomatology over the years 
following service in order to satisfy the elements of a well-
grounded claim.  Id.  That medical nexus evidence is simply 
not present in this case.  

In regard to the veteran's current complaints of headaches 
and tinnitus, the Board does not dispute the veteran's 
contentions that he currently experiences headaches and 
tinnitus.  However, despite the veteran's current complaints 
of headaches and tinnitus, the record is devoid of medical 
evidence of a nexus, or link, between any such current 
disorders and an incident of the veteran's active military 
service.  See Epps, 126 F.3d at 1468.  Additionally, there is 
no evidence of in-service chronic headaches or tinnitus, nor 
is there evidence that the veteran continued to complain of 
headaches and tinnitus during service and following service 
separation.  See Savage, 10 Vet. App. at 498

Finally, in regard to the veteran's claim for service 
connection for COPD, the record is negative for a current 
diagnosis of COPD.  In the absence of a current diagnosis, 
there is no valid claim.  See Epps, 126 F.3d at 1468.

The Board acknowledges the veteran's contentions that he 
believes his current back disorder is related to his military 
service, as well as his complaints of headaches and tinnitus.  
Further, the Board acknowledges the veteran's claim that he 
currently has COPD.  Nevertheless, the question of whether a 
disability is currently present and the etiology, or 
causation, of that disability is one which requires medical 
expertise.  See Espiritu, 2 Vet. App. at 494-5 (laypersons 
are not competent to offer medical opinions).  In the absence 
of competent medical evidence that any claimed disorder is 
currently present, and is medically linked to an incident of 
the veteran's active military service, his claims must fail 
as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection for a back disorder, headaches, 
tinnitus, and COPD.  As such, the VA is under no further duty 
to assist the veteran in developing the facts pertinent to 
his claims.  See Epps, 126 F.3d at 1468 ("there is nothing 
in the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] 
has a duty to assist a claimant until the claimant meets his 
or her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well-grounded 
claims for service connection for a back disorder, headaches, 
tinnitus, and COPD.  See McKnight,131 F.3d at 1485; Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  In that regard, 
medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, as well as medical 
evidence of a nexus, or link, between any current claimed 
disorder and an incident of the veteran's military service.

II.  New and Material Evidence

In a February 1992 rating decision, the RO denied service 
connection for allergic rhinitis.  The veteran was notified 
of that decision and his appellate rights by VA letter dated 
in March 1992, but he did not file a timely notice of 
disagreement or Substantive Appeal as to that decision, which 
became final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991).  In 
September 1997, the veteran filed a claim to reopen his claim 
for service connection for rhinitis.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Court has held that if the Board determines that new and 
material evidence has been presented to reopen a finally 
denied claim, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record, and presuming the credibility of such evidence, the 
claim as reopened is well-grounded.  See Elkins v. West, 12 
Vet. App. 209, 218-219 (1999).  If the claim is well-
grounded, the Board must proceed to evaluate the merits of 
the claim, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 has been satisfied.  However, "a reopened 
claim is not necessarily a well grounded claim and, absent a 
well grounded claim, the adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. 203, 206 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for allergic rhinitis, 
and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  

In the February 1992 rating decision, the RO denied service 
connection for allergic rhinitis on the basis that the 
veteran had reported a history of hay fever prior to entering 
military service, and there was no evidence that his hay 
fever was aggravated by service. 

The pertinent evidence associated with the veteran's claims 
file subsequent to the February 1992 rating decision consists 
of an October 1997 VA examination report, which reflects a 
diagnosis of chronic rhinitis secondary to rhinitis 
medicamentosus, or allergic rhinitis.  The veteran reported 
having allergies prior to service, and indicated that he had 
allergy shots as a child.  

Other than the October 1997 VA examination report, the record 
is negative for any evidence regarding the veteran's allergic 
rhinitis.  The Board finds that the October 1997 VA 
examination report is new, in the sense that it was not 
previously of record.  But it is redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  In that regard, 
the new evidence merely reiterates the veteran's history of 
allergies prior to service separation.  Although the veteran 
may still have allergies, there is no evidence that such 
allergies were aggravated by military service.  In short, the 
evidence is not a basis to reopen the veteran's claim for 
service connection.  Elkins, 8 Vet. App. 391; Cox v. Brown, 5 
Vet. App. 95 (1993).  

The veteran's statements claiming service connection for 
rhinitis are not "new" evidence as they are essentially 
duplicative of his contentions at the time of the prior final 
denial of his claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not "material" evidence since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a disorder, and as such, his 
statements on such matters do not constitute material 
evidence to reopen his claims for service connection.  Moray 
v. Brown, 5 Vet. App. 211 (1993). 

In conclusion, the Board finds that new and material evidence 
has not been presented to reopen a claim for service 
connection for allergic rhinitis, and as such, the veteran's 
appeal is denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 218-219.  As 
the Board is not reopening this claims, the Board need not 
reach the question of whether the claim is well-grounded.  

III. Increased Ratings

The veteran claims that he has suffered an increase in the 
severity of his service-connected dislocated right patella 
with repair of torn quadriceps, as well as an increase in the 
severity of his service-connected hemorrhoids.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Procelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the 
veteran's claims file includes recent VA examinations and 
other medical evidence relating to the disabilities on 
appeal, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claims, and that no further action is 
necessary to meet the duty to assist the veteran.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For disabilities of the musculoskeletal system it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A.  Dislocated Right Patella with Repair of Torn Quadriceps

In a February 1992 rating decision, the veteran was granted 
service connection for a dislocated right patella with repair 
of torn quadriceps, and a noncompensable rating was assigned 
from April 1991.  That decision was based the veteran's 
service medical records and a post-service January 1992 VA 
examination report.  The veteran's service medical records 
reveal that in February 1990, he dislocated his right patella 
and subsequently underwent surgical repair of a torn 
quadriceps and was placed in a knee immobilizer.  In the 
January 1992 VA examination report, the veteran complained of 
right knee weakness.  The diagnosis was status post right 
knee surgical repair with slight limitation of motion.  

In September 1997, the veteran filed a claim for an increased 
rating for his right knee disability.  

The veteran underwent a VA examination in October 1997, and 
was diagnosed with status post quadriceps rupture of the 
right knee, as well as persistent sensation of giving away 
and pain.  The veteran complained of occasional episodes when 
his knee would give out, although he has not fallen due to 
this.  He indicated that he felt achiness and tenderness in 
the knee, and that the knee hurt with walking.  Range of 
motion was zero degrees to 125 degrees on the right knee, as 
compared with zero degrees to 135 degrees on the left knee.

In light of the foregoing evidence, in a December 1997 rating 
decision, the RO increased the disability rating for the 
veteran's dislocated right patella with repair of torn 
quadriceps to 10 percent disabling, effective from July 1997.  
The veteran continued his disagreement with that disability 
rating.  

In an October 1998 VA examination, the veteran was diagnosed 
with status post quadriceps rupture of the right knee with 
residual pain and persistent sensation of instability, which 
has remained unchanged since 1997.  The veteran complained of 
pain, especially with weather changes, and flare-ups about 
once a week.  There was no definite weakness, but he did have 
stiffness on and off with some swelling, heat, redness, and 
feelings of instability and locking up occasionally.  The 
examiner noted no meniscal tear, ligament tear, or evidence 
of instability, but there was some increased laxity of the 
patella bone, as compared to the left side.  

Most recently, in December 1999 the veteran underwent another 
VA examination.  The diagnosis was status post quadriceps 
rupture of the right knee with persistent pain and 
instability.  The veteran complained that his right knee was 
giving away more frequently, particularly with going up and 
down stairs.  He indicated that he had never fallen, and his 
knee does not lock, but he had to quit exercising on the 
treadmill due to knee pain.  He described the pain as being 
located just above the patella.  He did not use crutches, 
braces, or canes.  The examination revealed no synovitis, 
effusion, warmth, bony deformity, or crepitus.  There was 
some lateral instability in the right knee, and range of 
motion was zero degrees to 128 degrees.  His gait showed a 
very slight limp.  

The veteran's dislocated right patella with repair of torn 
quadriceps is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which 
prescribes a 10 percent evaluation for knee impairment 
manifested by slight symptomatology.  A 20 percent evaluation 
requires moderate symptoms, and a 30 percent evaluation 
requires severe symptoms.

The Board has reviewed all the evidence of record, as 
summarized above, and finds that by resolving all reasonable 
doubt in the veteran's favor, a 20 percent rating is 
warranted for the veteran's dislocated right patella with 
repair of torn quadriceps, reflecting moderate 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
that regard, recent medical evidence, as revealed in the 
December 1999 VA examination, indicates that the veteran's 
right knee manifests lateral instability to a moderate 
amount, and the veteran walked with a slight limp.  
Additionally, the veteran complained of instability, and 
indicated that his right knee more frequently felt like it 
was going to buckle.  

Although the Board finds that a 20 percent rating is 
warranted, the Board does not find that a disability rating 
in excess of 20 percent is warranted at this time for the 
veteran's dislocated right patella with repair of torn 
quadriceps.  In that regard, although the veteran's right 
knee manifests instability, recent medical evidence indicates 
that there is no synovitis, effusion, warmth, bony deformity, 
or crepitus.  The Board notes that an earlier October 1998 VA 
examination report, it is noted that the veteran experienced 
occasional stiffness, as well as swelling and heat in his 
right knee.  It is unclear whether those findings were 
reported by the veteran, or whether they were observed by the 
examining physician.  However, as already noted, the more 
recent medical evidence of record indicates that there was no 
current swelling or heat.  Furthermore, in any event, the 
Board finds that such symptoms are contemplated in a 20 
percent evaluation, awarded pursuant to this decision, but no 
higher. 

Moreover, considering related diagnostic code provisions, the 
evidence does not reflect flexion limited to 15 degrees, or 
extension limited to 20 degrees, so as to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension).  In short, while the Board finds that the 
veteran's right knee disability is productive of moderately 
disabling symptoms, such that a 20 percent rating is 
warranted, the Board does not find that the symptoms are 
severely disabling so as to warrant a rating in excess of 20 
percent, in that the veteran is still able to ambulate 
without assistance, and his range of motion is only slightly 
less than full.  Additionally, the Board finds that a 20 
percent rating contemplates the veteran's complaints of pain 
and loss of function due to pain.  See 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra. 

B.  Hemorrhoids

In a February 1992 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
evaluation from April 1991.  That decision was based on in-
service evidence of hemorrhoids, and a post-service January 
1992 VA examination report that reflected one external 
hemorrhoidal tag.  In March 1998, the RO received a claim for 
an increased rating for hemorrhoids.

The veteran underwent a VA examination in October 1998 for 
hemorrhoids and was diagnosed as having no active 
hemorrhoids, currently asymptomatic.  In December 1999, the 
veteran underwent an additional VA examination and was 
diagnosed as having external hemorrhoids.  The examiner 
indicated that there was no evidence of anemia and no soiling 
of the underwear, but there were several hemorrhoidal tags 
notable.  

The veteran was assigned a noncompensable rating for 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336, which prescribes a noncompensable rating for 
internal or external hemorrhoids, mild or moderate.  A 10 
percent rating requires evidence of hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

In light of the medical evidence of record, the Board finds 
that the currently assigned noncompensable rating for the 
veteran's service-connected hemorrhoids is appropriate, and 
there is no basis for assignment of a compensable evaluation 
at this time.  In that regard, the recent medical evidence 
reveals that the veteran has some external hemorrhoids.  
However, there is no evidence of record that the veteran's 
hemorrhoids are large, thrombotic, or irreducible, such that 
a 10 percent rating is warranted under DC 7336.  In fact, at 
most the evidence reveals external hemorrhoid tags, which is 
simply not a basis for a compensable evaluation.  Nor are 
there any other potentially applicable diagnostic codes that 
may allow for a higher evaluation.  

C.  Increased Ratings - Conclusion

The Board has considered the complete history of the 
veteran's dislocated right patella with repair of torn 
quadriceps, and his hemorrhoids, as well as the current 
clinical manifestations and the effect these disabilities may 
have on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2.  The nature of the original disabilities has 
been reviewed, as well as the functional impairment which may 
be attributed to the veteran's dislocated right patella with 
repair of torn quadriceps, and hemorrhoids.  However, these 
disabilities do not currently warrant a higher schedular 
evaluation.  Should one or both of the veteran's disabilities 
change in the future, he may file another claim for an 
increased evaluation, but at the present time there is no 
basis for an evaluation in excess of 20 percent for 
dislocated right patella with repair of torn quadriceps, or 
for a compensable evaluation for hemorrhoids. See 38 C.F.R. 
§ 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for favorable determinations. 

Further, the evidence does not reflect that the veteran's 
dislocated right patella with repair of torn quadriceps, 
and/or his hemorrhoids, have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluations), or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV. Separate Rating - Right Quadriceps

The veteran claims that he should be assigned a separated 
evaluation for his repaired right torn quadriceps disorder.  
For the following reasons and bases, the Board finds that 
claim is without legal merit, and the appeal is denied.

The Board acknowledges that during service, the veteran 
injured his right knee, which included a tear to the right 
quadriceps.  In a January 1992 post-service VA examination 
report, it was described that the veteran developed a right 
knee problem by tearing his right quadriceps when wrestling.  
An October 1997 VA examination report reflects a diagnosis of 
status post quadriceps rupture of the right knee.  

Initially, the Board points out that the function of the 
quadriceps muscle group involves extension of the knee.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  As such, in the 
present case, the veteran's right torn quadriceps is 
manifested in his injury to the right patella, as the 
quadriceps muscle is involved in the knee function.  The 
medical examiners diagnosed the quadriceps impairment as part 
of or in association with the right knee disorder.  In other 
words, both are intertwined.  VA regulations recognize that 
disability from injuries to an extremity may overlap to a 
great extent.  38 C.F.R. § 4.14.  However, evaluation of the 
same manifestation under different diagnoses, or 
"pyramiding" is to be avoided.  Id.  In short, as the 
veteran's tear to the right quadriceps is manifested in his 
injury to the right patella, the injury is to be rated as one 
disability, and may not be evaluated separately.  See id.  

The Board notes that neither the veteran or his 
representative have made any specific arguments as to why a 
separate evaluation should be assigned to the veteran's right 
quadriceps tear.  The Board finds no legal basis for 
assigning a separate disability evaluation for a right 
quadriceps tear, and the claim is denied.  See 38 C.F.R. 
§§ 4.14, 4.71a, DC 5262; Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (in the absence of legal merit, the appeal must 
be denied based on a lack of entitlement under the law).  

V.  Miscellaneous Contentions

The Board notes that in addition to the issues addressed 
above, the veteran has claimed entitlement to an independent 
medical opinion, new VA examinations, and adequate reasons 
and bases.  However, as set forth below, the Board finds that 
these contentions are without merit.

In regard to the veteran's request for an independent medical 
opinion, the Board notes that 38 C.F.R. § 3.328 provides that 
a determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction.   The assertion of 
inadequacy of a VA examination is not a basis for an 
independent medical opinion.  The law provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not VA 
employees. 38 C.F.R. § 3.328.  Further, approval shall be 
granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In the present case, there is no evidence to support a 
finding that the issues in this appeal are of such complexity 
as to warrant an independent medical opinion.  Moreover, 
neither the veteran nor his representative has alleged in 
what manner the evidence is of such medical complexity or 
controversy so as to warrant such an opinion. 

With regard to the adequacy of the VA examination reports of 
record, the Board notes that the examination reports reflect 
that the VA examiners recorded the veteran's past medical 
history and current complaints, conducted a physical 
examination, and offered assessments of the veteran's 
disorders.  As such, the Board finds that the examinations of 
record are adequate for evaluating the veteran's claims on 
appeal.  

In regard to the veteran's claim that the VA examinations are 
inadequate because the examiners did not review the claims 
folders, the VA General Counsel, in a binding precedent 
opinion, indicated that 38 C.F.R. § 4.1 does not require that 
the medical history of disability be obtained from the 
examiner's review of prior medical records as opposed to the 
oral report of the person examined, nor is a medical records 
review required in all circumstances where a rating 
examination is conducted pursuant to the duty to assist.  The 
VA General Counsel has concluded that an examiner's review of 
a veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95.  
Furthermore, the Board notes that a review of the examination 
reports does not reveal that the examiners did not review the 
veteran's claims folder, and the Board notes that the 
examining physicians did indeed discuss the history of the 
veteran's various disorders.

With regard to the veteran's contention that, because the 
examination did not state an opinion regarding the nexus of 
the veteran's current disability with service, the duty to 
assist the veteran requires an independent medical opinion, 
the Board notes that the VA examinations of record do indeed 
reference the veteran's military history as regards his 
claimed disabilities.  Further, 38 C.F.R. § 3.328 does not 
include the absence of an opinion of etiology as the criteria 
in determining whether an independent medical opinion is 
warranted.  Rather, 38 C.F.R. § 3.328 specifically provides 
that an advisory medical opinion may be obtained when the 
medical complexity or controversy involved warrant such 
opinion.  Moreover, in regard to the veteran's claims for 
service connection, as those claims are not well grounded, 
the duty to assist, to include a nexus opinion as part of a 
VA compensation examination, does not arise.  See Epps, p. 
1468-69.  

In conclusion, the Board finds that the VA examinations of 
record were adequate, and there is no basis for conducting an 
independent medical examination.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for a back disorder, headaches, tinnitus, and 
chronic obstructive pulmonary disease, is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for allergic rhinitis, and the 
appeal is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 20 percent rating for a dislocated right 
patella with repair of torn quadriceps, is granted.

The schedular criteria not having been met, the veteran's 
claim for entitlement to an increased (compensable) rating 
for hemorrhoids, is denied.

The veteran's claim for entitlement to assignment of a 
separate evaluation for a right quadriceps disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

